Title: Thomas Jefferson to William P. Newby, 20 January 1815
From: Jefferson, Thomas
To: Newby, William P.


          
            Sir Monticello  Jan. 20. 15.
            In a letter to my grandson the last winter summer you expressed a willingness to return to my employment; but at that time I had no place vacant, and the one particularly at which you had lived was then, & still is occupied by a person who gives entire satisfaction. in Bedford I have two plantations, adjoining, of 16. hands each, uplands of the first quality where I cultivate both tobacco & wheat. in point of soil, climate, and a substantial thrifty & good neighborhood I think it the finest part of Virginia. my wages there are 200.D. something less than the place here, which where the business is much more multiplied & troublesome. indeed the times require a general reduction of neigh wages, as nothing can be sold for the expence of making it. one of these places will be vacant the next year, & I make you the first offer of it. if you chuse to undertake it, and will so inform me by answer, it is at your command. the house is uncomfortable, being a single room and a loft above. but I wish to add to it & make it comfortable.—another room with a passage between, can quickly be added, of hewen logs as is usual in this that country, plaistered, with windows, stone chimney Etc and as this would take but a very short time, I would rather leave it to be done by yourself, immediately on your arrival, that you might do it to please yourself. the place is 10. miles  from Lynchburg, t the second town of the state as to the quantity of business, and the most thriving one in the state. I write to you thus early that as if you accept it, it will be satisfactory to us both to be at rest on that point, and if not, that I may have the more time to look about me. your answer therefore is requested as soon as you can make up your mind on it. accept my best wishes & respects
            Th: Jefferson
          
          
            P.S. whether you accept or not, I shall be glad to have nothing said about it till midsummer, as it might be injurious to the present service of the place.
          
        